DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazer et al (US 8,705,921 B2).  Blazer teaches an optical fiber cable (110, Fig. 1A), comprising:
at least one optical fiber (120);
a buffer tube (146) surrounding the at least one optical fiber (120);
at least one tensile element (122) wound around the buffer tube (146);
an exterior jacket (124) surrounding the at least one tensile element, wherein the exterior jacket has a yield stress of at least 5 MPa at 23 C, a strain break of at least 400% at 23 C, and an elastic modulus of less than 2000 MPa at -40 C (the jacket is MDPE, C6 L1-2, which according to applicant’s Table 1 (Comparative #1 MDPE) has the claimed stress, break and elastic modulus properties);
wherein the at least one tensile element (122) includes at least one strand comprising filaments of an aramid fiber (C4 L46-48);
further comprising an interior jacket (112/116) extruded around the at least one tensile element (122) (C3 L51-55); and
wherein the interior jacket (112/116) comprises a polymer or polymer blend containing flame retardant additives (C5 L63-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blazer as applied to claim 1 above, and further in view of Bringuier et al (US 2018/0134883 A1).
Blazer teaches the optical cable previously discussed.
Blazer does not teach expressly the exterior jacket has a thermal contraction stress of 6 MPa or less.
Bringuier teaches an optical cable wherein a polymer jacket has a composition in which the thermal contraction stress is 3.0 MPa or less (P0035).
Blazer and Bringuier are analogous art because they are from the same field of endeavor, optical cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additives of Blazer to include ones that bring the contraction stress to 3.0 or less as taught by Bringuier.
The motivation for doing so would have been to reduce the attenuation of the fibers in the cable in cold environments (Bringuier, P0039).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blazer as applied to claims 1, 10 and 11 above, and further in view of Risch et al (US 9,188,754 B1).
Blazer teaches the optical cable previously discussed.
Blazer does not teach expressly the flame-retardant additives are zero halogen.
Risch teaches an optical cable with buffer jackets made of polymer blends with zero halogen flame retardant additives (C4 L30-43).
Blazer and Risch are analogous art because they are from the same field of endeavor, optical cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additives of Blazer to include zero halogen additives as taught by Risch.
The motivation for doing so would have been to reduce cost and complexity by using known flame-retardant additives such as zero halogen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 11 of U.S. Patent No. 10,663,682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in the claims would have been obvious to a person of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a laylength of the tensile element of at least 200mm in the current claims, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Such a laylength would be need to provide strength to a person of ordinary skill in the art and since the purpose of the tensile element wound around the buffer is for strength, the solution would be predictable and would succeed in the current claims because adding strength to buffer tube is ideal.
Current claims 
US 10663682
1. An optical fiber cable, comprising: at least one optical fiber; a buffer tube surrounding the at least one optical fiber; at least one tensile element wound around the buffer tube; and an exterior jacket surrounding the at least one tensile element, wherein the exterior jacket has a yield stress of at least 5 MPa at 23 0C, a strain break of at least 400% at 23 0C, and an elastic modulus of less than 2000 MPa at -40 0C.
2. The optical fiber cable of claim 1, wherein the exterior jacket comprises: at least one polyolefin; at least one thermoplastic elastomer; and at least one high aspect ratio inorganic filler; wherein the exterior jacket has an averaged coefficient of thermal expansion (CTE) of no more than 120(10-6) m/m*K.
1. An optical fiber cable, comprising: at least one optical fiber; a buffer tube surrounding the at least one optical fiber; at least one tensile element wound around the buffer tube, the at least one tensile element having a laylength of at least 200 millimeters; and an exterior jacket surrounding the at least one tensile element, the exterior jacket comprising: at least one polyolefin; at least one thermoplastic elastomer; and at least one high aspect ratio inorganic filler; wherein the exterior jacket has an averaged coefficient of thermal expansion (CTE) of no more than 120(10.sup.−6) m/m*K.
The yield stress, strain break and elastic modulus are all a result of the same claimed material.
5. The optical fiber cable of claim 2, wherein the at least one polyolefin comprises at least one of medium-density polyethylene (MDPE), high-density polyethylene (HDPE), low- density polyethylene (LDPE), linear low-density polyethylene (LLDPE), or polypropylene (PP).
5. The optical fiber cable of claim 1, wherein the at least one polyolefin comprises at least one of medium-density polyethylene (HDPE), high-density polyethylene (HDPE), low-density polyethylene (LDPE), linear low-density polyethylene (LLDPE), or polypropylene (PP).
6. The optical fiber cable of claim 2, wherein the at least one thermoplastic elastomer comprises at least one of ethylene-propylene rubber, ethylene-propylene-diene rubber, ethylene-octene, ethylene-hexene, ethylene-butene, ethylene-vinyl acetate, or styrene- ethylene-butadiene-styrene.
6. The optical fiber cable of claim 1, wherein the at least one thermoplastic elastomer comprises at least one of ethylene-propylene rubber, ethylene-propylene-diene rubber, ethylene-octene, ethylene-hexene, ethylene-butene, ethylene-vinyl acetate, or styrene-ethylene-butadiene-styrene.
7. The optical fiber cable of claim 2, wherein the exterior jacket comprises from 30% to 60% by weight of the at least one thermoplastic elastomer, from 5% to 30% by weight of the at least one high aspect ratio inorganic filler, and with the remainder being the at least one polyolefin and/or other additives.
7. The optical fiber cable of claim 1, wherein the exterior jacket comprises from 30% to 60% by weight of the at least one thermoplastic elastomer, from 5% to 30% by weight of the at least one high aspect ratio inorganic filler, and with the remainder being the at least one polyolefin and/or other additives.
8. The optical fiber cable of claim 7, wherein the other additives comprise at least one of a compatibilizer, a dispersant, or carbon black.
8. The optical fiber cable of claim 7, wherein the other additives comprise at least one of a compatibilizer, a dispersant, or carbon black.
9. The optical fiber cable of claim 2, wherein the at least one high aspect ratio filler comprises a plate-like filler having particles with a length to thickness ratio of at least 5:1 on average and with a width to thickness ratio of at least 5:1 on average.
11. The optical fiber cable of claim 1, wherein the at least one high aspect ratio filler comprises a plate-like filler having particles with a length to thickness ratio of at least 5:1 on average and with a width to thickness ratio of at least 5:1 on average.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5761362 teaches all the limitations of at least claim 1 given it teaches a MDPE jacket similar to Blazer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874